UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: April 30, 2013 Date of reporting period: October 31, 2012 Item 1. Reports to Stockholders. Kellner Merger Fund Semi-Annual Report October 31, 2012 KELLNER MERGER FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at October 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 2 KELLNER MERGER FUND Expense Example at October 31, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/29/12 – 10/31/12). Actual Expenses The first set of lines of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 1.50% per the operating expenses limitation agreement for the Kellner Merger Fund Class A and Institutional Class, respectively.In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in these lines, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the appropriate line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 3 KELLNER MERGER FUND EXPENSE EXAMPLE at October 31, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period(1) 6/29/12 10/31/12 6/29/12 – 10/31/12 Actual(2) Class A $994.00 Institutional Class $995.00 Hypothetical (5% return before expenses)(3) Class A Institutional Class Expenses are equal to the Class A and Institutional Class fund shares’ annualized expense ratios of 1.96% and 1.71%, respectively, multiplied by the average account value over the period, multiplied by 125 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Excluding interest expense and dividends on short positions, your actual expenses would be $5.98 and $5.12 for Class A and Institutional Class, respectively. Excluding interest expense and dividends on short positions, your hypothetical expenses would be $6.03 and $5.17 for Class A and Institutional Class, respectively. 4 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at October 31, 2012 (Unaudited) Shares COMMON STOCKS – 69.4% Value Chemical Manufacturing – 7.1% Medicis Pharmaceutical Corp. – Class A (c) $ Credit Intermediation and Related Activities – 9.2% Hudson City Bancorp, Inc. (c) West Coast Bancorp Crude Petroleum and Natural Gas Extraction – 2.6% Progress Energy Resources Co. (a)(b) Electrical Equipment, Appliance, and Component Manufacturing – 12.3% Cooper Industries PLC (b)(c) Fabricated Metal Product Manufacturing – 6.1% Shaw Group, Inc. (a)(c) Funds, Trusts, and Other Financial Vehicles – 3.4% Amerigroup Corp. (a) Insurance Carriers and Related Activities – 12.1% Coventry Health Care, Inc. (c) Seabright Holdings, Inc. Management of Companies and Enterprises – 2.3% Citizens Republic Bancorp, Inc. (a) Nursing and Residential Care Facilities – 1.4% Sunrise Senior Living, Inc. (a) Oil and Gas Extraction – 6.0% Nexen, Inc. (b)(c) Rental and Leasing Services – 6.5% Dollar Thrifty Automotive Group, Inc. (a) Support Activities for Mining – 0.4% Union Drilling, Inc. (a) TOTAL COMMON STOCKS (Cost $2,032,251) REITS – 1.8% REITs – 1.8% American Realty Capital Trust, Inc. TOTAL REITS (Cost $60,740) The accompanying notes are an integral part of these financial statements. 5 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at October 31, 2012 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS – 34.5% Value Fidelity Institutional Money Market Portfolio, Class I, 0.16% (d) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,031,613) TOTAL INVESTMENTS IN SECURITIES (Cost $3,124,604) – 105.7% Liabilities in Excess of Other Assets – (5.7)% ) NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day yield as of October 31, 2012. ADR American Depository Receipt REIT Real Estate Investment Trust The accompanying notes are an integral part of these financial statements. 6 KELLNER MERGER FUND SCHEDULE OF SECURITIES SOLD SHORT at October 31, 2012 (Unaudited) Shares COMMON STOCKS – 20.1% Value Credit Intermediation and Related Activities – 10.3% Columbia Banking System, Inc. $ FirstMerit Corp. M&T Bank Corp. Heavy and Civil Engineering Construction – 0.6% Chicago Bridge & Iron Co. N.V. (b) Insurance Carriers and Related Activities – 3.2% Aetna, Inc. Transportation Equipment Manufacturing – 6.0% Eaton Corp. TOTAL COMMON STOCKS (Proceeds $539,195) REITS – 1.9% REITs – 1.9% Realty Income Corp. TOTAL REITS (Proceeds $61,222) TOTAL SECURITIES SOLD SHORT (Proceeds $600,417) $ (a) Non-income producing security. (b) Foreign issued security. ADR American Depository Receipt REIT Real Estate Investment Trust The accompanying notes are an integral part of these financial statements. 7 KELLNER MERGER FUND STATEMENT OF ASSETS AND LIABILITIES at October 31, 2012 (Unaudited) ASSETS Investments in securities, at value (identified cost $3,124,604) $ Deposit at broker Receivables Dividends and interest Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Securities sold short (proceeds $600,417) Payables Fund shares redeemed 20 Dividends on short positions Loan payable Administration and fund accounting fees Transfer agent fees and expenses Audit fees Chief Compliance Officer fee Custody fees Legal fees Distribution fees Reports to shareholders Trustee fees Pricing fees Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 94.25%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation/(depreciation) on: Investments Securities sold short ) Net assets $ The accompanying notes are an integral part of these financial statements. 8 KELLNER MERGER FUND STATEMENT OF OPERATIONS For the Period Ended October 31, 2012 (Unaudited) June 29, 2012* through October 31, 2012 INVESTMENT INCOME Income Dividends (net of foreign taxes withheldof $43) $ Interest Total income Expenses Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Advisory fees (Note 4) Registration fees Audit fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Legal fees Distribution fees – Class A (Note 5) Trustee fees Printing and mailing expense Miscellaneous Pricing fees (Note 4) Total expenses before dividends and interest on short positions Dividends expense on short positions Interest expense Total expenses before reimbursement from advisor Less: Expenses waived and reimbursed by Advisor (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on transactions from: Investments Securities sold short ) Net change in unrealized appreciation/(depreciation) on: Investments Securities sold short ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) *Commencement of operations. The accompanying notes are an integral part of these financial statements. 9 KELLNER MERGER FUND STATEMENT OF CHANGES IN NET ASSETS (Unaudited) June 29, 2012* through October 31, 2012 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) Net realized gain/(loss) on transactions from: Investments Securities sold short ) Net change in unrealized appreciation/(depreciation) on: Investments Securities sold short ) Net decrease in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Includes undistributed net investment loss of $ ) (a) A summary of share transactions is as follows: June 29, 2012* through October 31, 2012 Shares Paid-in Capital Class A Shares Shares sold $ Shares redeemed (4
